                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DAVID CHRISTENSON, et al.

                      Plaintiffs,

       v.
                                                            Case No. 20-cv-194
ALEX AZAR, in his capacity as Secretary
of the United States Department of Health
and Human Services,

                  Defendants.
______________________________________________________________________________

            CIVIL L.R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION
                TO EXTEND TIME TO RESPOND TO COMPLAINT
______________________________________________________________________________

       Defendant Azar, Secretary of the United States Department of Health and Human Services

“HHS”), by his undersigned attorneys, respectfully seeks non-dispositive relief through this

expedited motion brought pursuant to Civil Local Rule 7(h) and General Local Rule 79(d). By this

motion, the defendant moves for a 30-day extension of the time, from the current deadline of April

21, 2020 to May 21, 2020, to respond to plaintiffs’ complaint. In support of this motion, the

defendant states as follows:

       1.      This action involves a claim for Medicare benefits and, as such, arises under 42

U.S.C. § 405(g), as incorporated by 42 U.S.C. § 1395ff (b)(1)(A). The court’s task is limited to

determining whether the Secretary’s final decision is supported by substantial evidence and is free

from legal error. Wood v. Thompson, 246 F.3d 1026, 1029 (7th Cir. 2001). Substantial evidence

means “more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). To

determine if substantial evidence exists, the Court reviews the administrative record but does not




            Case 1:20-cv-00194-WCG Filed 04/03/20 Page 1 of 6 Document 5
re-weigh the evidence, resolve conflicts, decide issues of credibility, or substitute its judgment for

the Secretary’s. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). If the Secretary’s factual

findings are supported by substantial evidence, they are conclusive. 42 U.S.C. § 405(g); Wood,

246 F.3d at 1029.

       2.      Plaintiffs previously filed suit, along with a number of other plaintiffs, in the U.S.

District Court for the District of Columbia, but voluntarily withdrew their complaint after learning

they had filed in the incorrect venue.

       3.      In January 2020, shortly after the plaintiffs filed their initial complaint in the

District of Columbia, HHS counsel requested that the HHS Departmental Appeals Board prepare

and certify the administrative record for 26 pending cases, including those of the plaintiffs. As set

forth in the attached declaration of Angela K. Roach (filed in Oxenberg et al., v. Azar, Case No.

1:20-cv-00074 (D.D.C. Feb. 11 2020), it is anticipated that the administrative record for these

cases will be prepared and available by April 3, 2020. See Exhibit 1. As explained in Ms. Roach’s

declaration, the office responsible for preparing the administrative record is facing an

unprecedented number of appeals, and as of December 2019 there were 18,000 appeals pending

before the Council. Id.

       4.      Undersigned counsel has been advised that the combined records for these two

plaintiffs will consist of approximately 8000 pages. Assuming the record becomes available on or

near April 3, both HHS and undersigned counsel will need adequate time to process and review

the relatively large record in order to provide a meaningful answer to plaintiffs’ complaint.

       5.      To expedite this case as much as possible, the defendant intends to file a certified

copy of the administrative record within two-weeks of receiving the record if feasible given delays

in processing caused by the current COVID-19 situation.
                                                  2



            Case 1:20-cv-00194-WCG Filed 04/03/20 Page 2 of 6 Document 5
       6.      Counsel for the plaintiffs have advised the undersigned that plaintiffs oppose this

motion and intend to file a motion for summary judgment during the week of April 6, 2020, before

the defendant files its answer or the administrative record. It that event, the defendant will likely

request additional time to prepare its response to the summary judgment motion.

       WHEREFORE, the defendant requests that this court grant the defendant a 30-day

extension of time, until May 21, 2020, to respond to plaintiffs’ complaint.

       Respectfully submitted this 3rd day of April, 2020.


                                                      MATTHEW D. KRUEGER
                                                      United States Attorney

                                              By:     /s/ Chris R. Larsen

                                                      CHRIS R. LARSEN
                                                      Assistant United States Attorney
                                                      Wisconsin Bar No. 1005336
                                                      Attorneys for Defendant
                                                      Office of the United States Attorney
                                                      Federal Building, Room 530
                                                      517 East Wisconsin Avenue
                                                      Milwaukee, WI 53202
                                                      Telephone: (414) 297-1700
                                                      Fax: (414) 297-4394
                                                      Chris.Larsen@usdoj.gov




                                                 3



            Case 1:20-cv-00194-WCG Filed 04/03/20 Page 3 of 6 Document 5
                                                    1
Case 1:20-cv-00194-WCG Filed 04/03/20 Page 4 of 6 Document 5
Case 1:20-cv-00194-WCG Filed 04/03/20 Page 5 of 6 Document 5
Case 1:20-cv-00194-WCG Filed 04/03/20 Page 6 of 6 Document 5
